Citation Nr: 1146611	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  07-26 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a left leg/knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from February 1967 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Phoenix, Arizona, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The RO reopened previously denied claims of service connection for low back, pancreas, and left leg/knee disabilities, but denied the underlying claims on the merits.  The RO also denied service connection for a right shoulder disability in the first instance.

In an October 2009 decision, the Board declined to reopen the previously denied claims of service connection for low back and pancreas disabilities, reopened the claim of service connection for a left leg/knee disability, and denied service connection for the left leg/knee and right shoulder disabilities.

The Veteran appealed a portion of the Board's decision to the Court of Appeals for Veterans Claims (CAVC or Court); he did not challenge the denial of entitlement to service connection for a right shoulder disability or the reopening of the claim with regard to the left leg/knee.  In a May 2011 decision, the Court affirmed the Board's decision regarding reopening of the previously denied claims of service connection for low back and pancreas disabilities, but vacated and remanded that portion of the Board decision denying service connection for a left leg/knee disability.

The Veteran testified at an August 2009 personal hearing held before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the October 2009 decision, the Board determined that a VA examination and medical opinion in connection with the Veteran's left leg/knee claim was not required, as there was no evidence raising a possible association between current complaints and service.  The Court found error in this determination.

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

Post service records reveal no complaints or reports related to left leg problems until December 1997, when the Veteran informed VA doctors that he had been injured on active duty; he stated that his left leg had been placed in a cast.  There were no objective findings of any left leg or knee dysfunction made at that time, nor did the Veteran report any current impairment.  At a December 1999 physical in connection with substance abuse treatment, the Veteran reported a history of left knee surgery in 1981 for "repair of cartilage."  Again, no current problems or complaints were noted.  An April 2000 MRI from P Memorial Hospital, apparently ordered by a VA doctor, reveals a torn medial meniscus of the left knee and damage to the anterior cruciate ligament.  The evaluation was ordered due to "pain and crepitus" in the joint; VA records at this time do not show any complaints or treatment related to the left knee.

At an April 2001 VA examination, the examiner noted no reports of complaints or problems related to the left knee or leg.  The Veteran did complain of right knee problems.  

In August 2005, the Veteran sought VA treatment for generalized complaints of joint pain, including the left knee.  Crepitus was present, and the Veteran could not squat for testing due to pain.  A chondroplasty of the left patella was performed in December 2005.  Doctors noted that this involved an "emaciated tear of an old quality."  Currently, severe osteoarthritis of the knees has been diagnosed; a total left knee replacement is recommended.  The first element is met.

Service treatment records document that in April 1968, the Veteran injured his left thigh when he jumped from a boat to the pier.  Treatment notes state that the Veteran did not strike his thigh; he merely landed heavily.  A contusion was diagnosed and treated with an Ace wrap and ice.  The following day, a left thigh bruise was noted, and heat, ointment, and aspirin were recommended.  Records show no further treatment for the left thigh injury, and at the September 1970 examination for separation from service, no disabilities or complaints related to the left leg were noted.  Service treatment records reflect no complaints of or treatment for any left knee problems at any time.  The second element is met.

With respect to the third factor above, there is a low threshold which requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Court found that the Veteran's allegations of continuity of symptomatology since service met the low threshold of the third element by raising the possibility of a nexus between service and current disability, and ordered that such development be accomplished.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records from the VA medical center in Phoenix, Arizona, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of November 2010 to the present.

2.  Schedule the Veteran for a VA joints examination.  The claims folder must be reviewed in conjunction with the examination.  The examiner must identify all current left leg and knee disabilities, and must opine as to whether any such condition is at least as likely as not caused or aggravated by the 1968 injury as described in service records.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


